Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 5/17/2022 and IDS received 9/22/2022 have been entered.

Priority
This application is a CON of 16/376,975 (filed 4/5/2019) PAT 11332711 which has PRO 62/653,377 (filed 4/5/2018). 

Status of Claims
Claims 1-5, 7-14, 16-18 and 20-22 are presented for examination on the merits. 

Specification
Continuation data on page 1 of specification needs to be updated.

The use of the trademarks “InVitroGRO CP” on page 8, line 15 has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  should “about” after “about 30” be deleted in line 14?  Should the last step be - - (v) - - instead of “(iii)”? In line 8, claim 1 recites “RPMI1640”, please spell out “RPMI”. Appropriate correction is required.


Claim interpretation:
Claim 18 recites limitation “0-90% fetal bovine serum”, therein “0%” does not require any fetal bovine serum.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-14, 16-18 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The metes and bounds of claim 1 is rendered vague and indefinite as recited in its entirety because the claims are referencing limitations that are not set forth in either an independent claim or a dependent claim. A claim should not depend on drawings/tables or figures found in the specification for completeness but instead, should be able to stand alone (permitted only in exceptional circumstances… see MPEP below).

    PNG
    media_image1.png
    157
    865
    media_image1.png
    Greyscale

Claim 1 recites “Schneider’s insect media as shown in Table 1” (in lines 3-4) and “RPMI1640 as shown in Table 1” (in line 8), wherein the table contents can be practically defined in words and it is more concise and complete for the claims to be rewritten to include the contents of “Table 1”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 7-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (Parasitology International, 2016, 65:552-557, IDS) in view of Mittapalli (Insect Biochemistry and Molecular Biology, 2006, 36:154-160), Bafort (WHO, 1967, pages 1-9, IDS) and Lupton (Parasitology International, 2015, 64:211-218, IDS).
Singh teaches a method to cryopreserve sporozoites comprising (for claims 1-3, 12-20): (a) placing harvested mosquitoes (with sprorzoites of the genus Plasmodium, page 553, left column, 1st full paragraph, line 2++, for claim 3) salivary glands containing sporozoites into RPMI1640 medium (page 554, left column, 1st full paragraph, line 1++, for claim 2); (b) concentrating the salivary glands by pooling together (page 554, left column, 1st full paragraph, line 7++); (c) releasing sporozoites from the salivary glands by trituration with pestle (page 554, left column, 1st full paragraph, line 7++, for claim 12); (d) diluting sporozoites in a mammalian based medium: incomplete RPMI1640 (supplemented with serum, page 553, right column, 2nd full paragraph, line 6++, for claim 16) at 10,000 sporozoites/µl in 100 µl volume (page 554, left column, 1st full paragraph, line 8++, for claims 13-14); (e ) suspending diluted sporozoites in a cryoprotective medium/cryogenic solutions/CryoSTor2 (page 554, left column, 1st full paragraph, line 12++) with 2% DMSO (page 553, Table 1, for claim 17) and without serum (page 556, left column, 2nd full paragraph++, for claim 18); (f) aliquot sprorozoites in the cryoprotective medium into cryppreservation containers/vial at 100 µl (page 554, left column, 1st full paragraph, line 13++, for claim 20); and (g) cryopreserveing the aliquots using a stepwise manual cooling method: (i) on ice for 30 min, (iv) -80oC for 1 hr and (v) transferring to liquid nitrogen (page 554, left column, 1st full paragraph, line 14++). Singh also teaches thawing the cryopreserved sporozoites by incubating at room temperature until ice disappeared (page 554, right column, 1st paragraph, line 3++) or 37oC (page 554, right column, Table 3, for claims 21-22) and diluting with media (page 554, right column, 1st paragraph, line 4++).
Singh does not explicitly teach placing harvested salivary glands in Schneider’s insect media and the cryopreserving step (g) comprising: cooling to -40oC and the heating to -12oC as recited in claim 1, and the method is carried out in 1 hour or less as recited in claims 4-5, adding mammalian-based medium, pre-warmed to 37oC to a final dilution of 1x103 sporozoites/ml as recited in claim 22. However, Singh teaches a stepwise manual cryopreserving method (page 554, left column, 1st full paragraph, line 14++), thawing/diluting of the cryopreserved sporozoites (page 554, right column, 1st paragraph, line 4++) and further improvement (by adjusting freezing and thawing procedures) to achieve better viability of cryopreserved sporozoites (page 556, left column, 1st full paragraph, line 7++).
Mittapalli teaches method of dissecting insect salivary glands in Schneider’s insect medium (page 155, right column, 3rd full paragraph++). 
Bafort teaches method of cryopreserve/deep freeze sporozoites dissected from mosquitos, cryopreserving using a stepwise “slow cooling regime” with the specified cooling rate (page 2, 4th paragraph++), where in the time of all the steps/operation did not exceed thirty minutes (page 2, 5th paragraph, line 7++), thawing/diluting of cryopreserved sporozoites in 37oC (page 3, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use stepwise freezing process, carry out the entire method in 1 hour or less and thaw the cryopreserved sporozoites as claimed.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of cryopreserve sporozoites and Bafort teaches the benefit of finish the whole process within 30 minutes to achieve long storage and high viability (page 2, 6th paragraph, page 3, 1st full paragraph++). In addition, it would have been obvious to substitute RPMI1640 medium as taught by Singh with Mittapalli’s Schneider’s insect medium (for the purpose of harvesting/dissecting insect salivary glands) and to optimize the freezing and thawing procedures to improve viability of sporozoites because Singh teaches further improvement to achieve better viability of cryopreserved sporozoites (page 556, left column, 1st full paragraph, line 7++) with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including stepwise freezing and thaw, carry out the method in 1 hour or less, etc. is routine and known in the art.  

The combination of Singh/Mittapalli/Bafort does not explicitly teach the insect-based medium is isotonic and serum free, about pH 7, at a temperature of about 4oC as recited in claims 7-10. However, Singh teaches process of chilled mosquitoes sample with chilled solution/cryogenic vial (page 554, left column, para 2.4++) and use of serum free medium (page 556, left column, 2nd full paragraph, line 2++).
Lupton teaches the use of Grace’s insect medium as isotonic and serum free medium to mimics mosquito salivary gland environment (page 212, right column, line 1++) and to extend longevity/viability of sporozoites (page 211, abstract, line 8++, page 212, right column, line 1++), wherein the pH is 7 (page 213, left column, 1st full paragraph, line 2++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use isotonic and serum free medium in a sporozoite cryopreserve process.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of cryopreserve sporozoites and Lupton teaches the use of isotonic and serum free medium to mimics mosquito salivary gland environment (page 212, right column, line 1++) and to extend longevity of sporozoites (page 211, abstract, line 8++). In addition, it would have been obvious to substitute RPMI1640 medium as taught by Singh and/or Lupton’s Grace’s insect medium with Mittapalli’s Schneider’s insect medium (for the purpose of harvesting/dissecting insect salivary glands) and to optimize the freezing and thawing procedures to improve viability of sporozoites because Singh teaches further improvement to achieve better viability of cryopreserved sporozoites (page 556, left column, 1st full paragraph, line 7++) with expected success.

An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of isotonic and serum free medium, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-14, 16-18 and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-17 of PN 11332711. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a cell population comprising mesenchymal stem cells derived from fetal appendage, wherein the instant application direct to a product/composition while the co-pending application direct to method for cryopreserving sporozoites with similar steps, therefore the method of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653